Citation Nr: 1722111	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased evaluation for major depressive disorder, currently evaluated as 70 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Army from November 1992 to December 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Roanoke, Virginia Regional Office (RO) which denied service connection for hypertension and diabetes mellitus.

In November 2016, the Veteran indicated he was unable to attend a scheduled Travel Board Hearing.  The Veteran stated he wanted his claims decided on the evidence of record, therefore, the appeals will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702 (e) (2015).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The claims for service connection for hypertension and diabetes mellitus, increased evaluation for major depressive disorder and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1. In a March 1995 rating decision, the Veteran's service connection claim for hypertension was denied. He did not perfect an appeal regarding this determination. 

 2. Evidence received since the March 1995 rating decision is new and material regarding the issue of service connection for hypertension, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of hypertension.


CONCLUSIONS OF LAW

 1. The March 1995 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1103 (2016).

 2. The criteria for reopening the Veteran's previously denied claim of service connection for hypertension have been met. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Duties to notify and assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015). A VCAA notice consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

 With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for hypertension. 

 II. New and material evidence

The Veteran contends that his currently diagnosed hypertension is the result of his service-connected depression.  Specifically, the Veteran contends his currently diagnosed hypertension is a result of his untreated depression causing him to over eat, abuse alcohol, get inadequate sleep, and have an impaired social life.  The Veteran was previously denied service connection for hypertension on a direct basis in a March 1995 rating decision.

As noted, since the time of the prior final and binding denial of this claim, the Veteran has asserted that he has hypertension because of a service-connected disability.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, then constitute the same claim.).  The Board therefore finds that the Veteran's current claim of entitlement to service connection for hypertension is not a "new" claim, so resultantly that new and material evidence is needed to reopen this claim and warrant further consideration of it on its substantive merits, regardless of his newly claimed theory of entitlement.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for hypertension.  The claim, initially filed in December 1994, was originally denied in a March 1995 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for hypertension, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for hypertension) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In the March 1995 rating decision, the RO denied service connection for hypertension on the basis that the claim was not well-grounded because the Veteran did not have a diagnosis of hypertension and was not able to show the presence of a chronic disease.  The pertinent evidence of record at the time of the March 1995 rating decision included the Veteran's claim, a VA examination, and service treatment records.

Since the March 1995 rating decision, additional evidence has been received in the form of lay statements from the Veteran, private treatment records from Sentara Careplex Hospital, and VA treatment records.  The lay statements, private treatment records, and VA treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran did not have a diagnosis of hypertension, and raises a reasonable possibility of substantiating the claim.  Specifically, the October 2012 VA examiner diagnosed the Veteran with hypertension and noted that he was first diagnosed in 2008.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for hypertension.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for hypertension.  


ORDER

New and material evidence having been received, service connection for hypertension is reopened.


REMAND

Hypertension

As discussed above, the Board has reopened the claim for hypertension.  Turning to the merits of the claim, the Veteran's blood pressure at entrance into service was 140/84.  During service, the Veteran had intermittent elevated blood pressure readings.  At service separation, the Veteran's blood pressure was 136/84.

In February 1995, the Veteran underwent a VA examination to determine the etiology of any cardiovascular disabilities.  The Veteran's blood pressure was 134/84 and he reported no treatment for hypertension.  The VA examiner diagnosed the Veteran with history of intermittent, borderline hypertension, not found on this examination.  

In October 2012, the Veteran underwent a VA examination to determine the etiology of his hypertension.  The VA examiner noted the Veteran was diagnosed with hypertension in 2008 and was prescribed atenol and chlorthalidone.  The VA examiner opined that the Veteran's hypertension was less likely than not a result of his military service.  The VA examiner supported this finding by noting that the Veteran's in-service blood pressure readings failed to confirm any consistent elevations.

In December 2012, the Veteran submitted a statement that questioned the adequacy of the October 2012 VA examination.  Specifically, the Veteran stated that the VA examiner did not consider whether his current hypertension was related to his service-connected depression.  The Board agrees with the Veteran that a new medical opinion is necessary to determine the etiology of his hypertension, including whether it is caused or aggravated by his service-connected depression.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Holding when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Furthermore, the Board notes that the October 2012 VA examiner did not discuss the Veteran's blood pressure readings within one year of his discharge.  As hypertension is a chronic disease under 38 C.F.R. § 3.309, on remand, the examiner should discuss whether these readings would qualify as the onset of hypertension. 





Diabetes Mellitus

In October 2011, the Veteran was diagnosed with diabetes mellitus. See Sentara Careplex Hospital Records (showing diabetes mellitus, new onset).  In July 2012, the Veteran filed a service connection claim for diabetes mellitus.

In October 2012, the Veteran underwent a VA examination to determine the nature and etiology of his diabetes mellitus.  The VA examiner diagnosed the Veteran with diabetes mellitus and indicated that the Veteran was first diagnosed in 2011.  The Veteran takes one insulin injection per day to treat the diabetes mellitus.  The VA examiner opined that the Veteran's diabetes mellitus was less likely than not a result of his military service.  The VA examiner supported this finding by noting that the Veteran had a single elevated glucose reading on active duty around the time of separation.  The VA examiner cited a glucose reading of 102, and indicated that it was not clear whether the reading was taken under fasting conditions, and added that a single reading of 102 does not meet ADA standards for impaired glucose tolerance or a pre-diabetic state.

In December 2012, the Veteran submitted a statement that questioned the adequacy of the October 2012 VA examination.  Specifically, the Veteran stated that the VA examiner did not consider whether his current diabetes mellitus was related to his service-connected depression.  The Board agrees with the Veteran that a new medical opinion is necessary to determine the etiology of his diabetes mellitus, including whether it is caused or aggravated by his service-connected depression.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Holding when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.)

Increased rating and TDIU

The AOJ denied an evaluation in excess of 70 percent and TDIU in a December 2015 rating decision.  In February 2016, the Veteran filed a timely Notice of Disagreement.  Accordingly, as the Veteran has filed a timely NOD, the Board finds that a remand is necessary as a Statement of the Case was never supplied for this issue.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. After completion of the above-specified development.  If possible, request that the medical professional who conducted the October 2012 VA examination review the electronic file, and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the October 2012 examiner is not available, obtain the requested opinion from a medical professional with the appropriate expertise.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The examiner is asked to provide the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension had its onset within one year of the Veteran's separation from service in December 1994.  The examiner should discuss the blood pressure findings in VA medical certificates in 1995.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is caused by the Veteran's service-connected depression?

c) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected depression?

d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus is caused by the Veteran's service-connected depression?

e) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected depression?

If the VA examiner opines that the hypertension or diabetes mellitus are aggravated by the service-connected depression, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A rationale should be given for all opinions and conclusions rendered.

3.  Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to an increased rating for major depressive disorder and TDIU. The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims of service connection for hypertension and diabetes in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

